Reversed and Remanded and Opinion filed May 30, 2002








Reversed and Remanded and Opinion filed May 30, 2002.
 
 
In The
 
Fourteenth Court of Appeals
_________________
 
NO. 14-01-01170-CV
____________
 
JEROME K. WADE, Appellant
 
V.
 
JERRY SCOTT, Appellee
 

 
On
Appeal from the County Civil Court at Law No. 2
Harris
County, Texas
Trial
Court Cause No. 747,117
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed August 8, 2001.  
On May 28, 2002, the parties filed an
agreed motion to reverse the judgment and remand the cause to the trial court
for entry of judgment in accordance with their settlement agreement.  See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly, the judgment is reversed
and the cause remanded to the trial court for entry of judgment in accordance
with the parties= settlement agreement.
 
PER CURIAM
Judgment rendered and Opinion filed May 30, 2002.
Panel consists of Justices Hudson, Fowler, and
Edelman. 
Do Not Publish C Tex. R. App. P. 47.3(b).